DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ submission filed August 19, 2022 is acknowledged.

Claims 5-18 are pending in the instant application. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeannie Boettler on September 8, 2022.

The application has been amended as follows: 


In the claims:

In claims 6 and 12, the phrase “according to claim 1” has been deleted and has been replaced with --according to claim 5--.

Claims 5-18 are allowable.
As set forth in prior allowability notices, applicant has claimed novel genera of antibodies that bind the PIVKA-II antigen which are defined by the CDR sequences which are present and give rise to the recited functional properties.  The CDR sequences recited in claim 5 are those obtained from antibody lead clones named 13H7, 7A10, 9A6, and 4E8 (see particularly examples 2 and 3 and Table 3).  PIVKA-II is a form of prothrombin that occurs because of improper carboxylation to -carboxy glutamic acid of residues in the GLA domain of prothrombin due to problems with vitamin K.  The incomplete/improper carboxylation leads to reduced/absent coagulation activity based upon the number and location of aberrant carboxylation reactions (see for example page 2 of the instant specification as well as Ulrich et al., of record), with the art teachings that PIVKA-II can be serologically distinguished from normal prothrombin and that such detection can be of diagnostic importance in disease settings including hepatocellular carcinoma (Bae et al., see entire document, of record as well as WO 2012/018476 from the 5/5/22 IDS).  Many antibodies are known in the prior art that distinguish PIVKA-II from prothrombin, but due to heterogeneity in the carboxylation reactions such antibodies bind some, but not all forms of PIVKA-II (see particularly pages 2 and 3 of the instant specification) and the instant specification discloses that applicant made the antibody lead clones 13H7, 7A10, 9A6, and 4E8 in an attempt to make antibodies that would be able to bind all PIVKA-II structures.  The 13H7, 7A10, 9A6, and 4E8 antibodies are not disclosed in the prior art, and their biological sequences are not obvious variants of pre-existing anti-PIVKA-II antibodies which were known in the art.  Given the working examples of the instant specification concerning diagnostic assays, as well as the fact that anti-PIVKA-II antibodies were already known in the prior art to be useful for hepatocellular carcinoma detection as discussed above, artisans would reasonably be able to make and use the full breadth of applicant’s novel antibody reagents as presently claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644